NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



ANDRE MCPHERSON,                           )
                                           )
             Appellant,                    )
                                           )
v.                                         )         Case No. 2D16-3507
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed July 13, 2018.

Appeal from the Circuit Court for
Pinellas County; Paul Levine, Acting
Circuit Judge.

Howard L. Dimmig, II, Public Defender,
and Carol J. Y. Wilson, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cerese Crawford,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.



KHOUZAM, CRENSHAW, and ATKINSON, JJ., Concur.